Citation Nr: 0507837	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, noncompensably evaluated prior to July 22, 
1999, and rated as 10 percent disabling from July 22, 1999.

2.  Entitlement to an increased disability rating for 
cervical strain with degenerative disc disease, 
noncompensably rated prior to July 22, 1999, rated as 10 
percent disabling from July 22, 1999, and 30 percent 
disabling from June 14, 2004.

3.  Entitlement to an increased disability rating for 
residuals of low back injury, noncompensably rated prior to 
July 22, 1999, rated as 10 percent disabling from July 22, 
1999, and 20 percent disabling from June 14, 2004.

4.  Entitlement to an increased disability rating for 
seborrheic dermatitis, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

During the pendency of the appeal, the RO increased the 
ratings. Because the increase in the evaluations of the 
veteran's disabilities does not represent the maximum ratings 
available for these disabilities, the claims for increased 
ratings remain in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993); see also Norris v. West, 12 Vet. App. 413, 420 
(1999).

The issues of entitlement to increased ratings for the 
cervical spine, residuals of low back injury, and skin 
disability, will be discussed in the REMAND section, 
following the decision below.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished to the extent decided 
herein.

2.  Prior to June 22, 1999, the veteran's service-connected 
hypertension was not manifested by diastolic pressure 
predominantly 100 or more.  He was not shown to be on 
continuous medication during this time.

3.  From July 22, 1999, the veteran's hypertension was not 
manifested by diastolic pressure predominantly 110 or more, 
with definite symptoms, or; systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hypertension 
prior to July 22, 1999, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).

2.  The criteria for a rating higher than 10 percent for 
hypertension, from July 22, 1999, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the rating decisions, statement of the case and 
supplements thereto, and in a May 2004 VCAA letter, the RO 
notified the veteran of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf. Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that in accordance with 38 U.S.C.A. 
§ 5103(a) and Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004), the RO provided the initial notice required under the 
VCAA and readjudicated the veteran's claim in an August 2004 
supplemental statement of the case.

The record also reflects that all post-service medical 
evidence identified by the veteran has been obtained. In 
addition, the veteran has been afforded appropriate 
examinations. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. Accordingly, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations. 

In sum, the Board is of the opinion that any deficiencies in 
the RO's development and consideration of this claim under 
the VCAA and the implementing regulations amount to no more 
than harmless errors and that further delay in the resolution 
of this claim to correct such deficiencies is not warranted.

Accordingly, the Board will address the merits of the claim 
for an increased rating for hypertension.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability. The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Service connection for hypertension was initially granted in 
a September 1996 rating decision, and noncompensably rated 
under diagnostic code 7101, effective from May 9, 1995. 

The veteran filed a claim for an increased rating in November 
1996, and a May 1997 rating decision continued the 
noncompensable rating. Subsequently, in a July 2004 rating 
decision, the RO assigned a 10 percent rating, effective from 
July 22, 1999.

A June 1995 VA medical clinic outpatient checkup recorded 
blood pressure at 140/100 on admission, and later at 135/95. 

On June 1995 VA examination, the veteran complained of 
shortness of breath unrelated to exertion. He related he was 
taking no current medications. The cardiovascular system was 
regular, with no murmurs. Sitting blood pressure reading was 
140/100mmHg. Recumbent blood pressure was 140/94 mmHg. The 
lungs were clear to auscultation and percussion. EKG showed 
normal sinus rhythm with sinus arrhythmia, right atrial 
enlargement, left ventricular hypertrophy by voltage vs. 
normal variant, early repolarization abnormalities. All other 
systems were normal. Diagnosis was of normal general medical 
examination.

An August 1995 visit for difficulty breathing, recorded blood 
pressure at 157/69 and 150/80.

A 2-Way Memo dated in March 1996 from the VA rating 
specialist to the VAMC sought an opinion as to whether a 
diagnosis of hypertension was warranted based on the findings 
on the June 1995 VA examination, and on blood pressure 
readings in service. Recorded blood pressure readings from 
March 12, 1991 to January 28, 1994 were listed, and 
predominantly showed ranges from a diastolic of no higher 
than 90, and systolic no higher than 163. 

A second 2 Way Memo dated in August 1996 noted that during a 
June 1995 VA examination, blood pressure readings were 
recorded as sitting 140/100 and lying 140/94, with an 
additional reading of 152/88. The veteran was described as 25 
years old and not overweight. In response, a VA examiner 
noted that the veteran had hypertension and also had mild 
hypertension in service. 

In a September 1996 rating decision the RO granted service 
connection for hypertension, noncompensably rated effective 
from May 9, 1995.

VA outpatient treatment notes from 1994 to 1997 included a 
November 1996 note for back complaints, with blood pressure 
recorded at 130/90. A January 1997 ambulatory care note for 
complaints with swallowing and sore throat showed a blood 
pressure reading of 150/90. March 1997 admission for an 
unrelated condition showed blood pressure of 152/120. An 
April 1997 note, blood pressure was recorded as 140/90.  It 
was indicated during this time that he was not on medication.

On July 1999 VA examination, conducted with review of the 
medical records, the veteran was noted as having hypertension 
for the past two years, without treatment by medication. On 
physical examination, blood pressure was recorded at 140/100 
times three, heart rate was 80. Diagnosis was hypertension.

A December 1999 supplemental statement of the case continued 
the 0 percent rating on the basis that the evidence did not 
show diastolic pressure predominantly 100 or more requiring 
continuous medication for control. 

November 2003 VA outpatient treatment notes for unrelated 
abdominal pain reflected a blood pressure of 154/88, and the 
veteran was started on diltiazem.

On June 2004 VA examination, the veteran reported occasional 
headaches and light-headedness, and that he had been started 
on medication regularly. He claimed that he was hypertensive 
for several years, and was recently started on medication. 
Physical examination revealed sitting blood pressure at 
140/86, standing at 130/80, pulse 82 per minute, respiration 
18 per minute. Both sounds were present on heart examination, 
with no murmurs appreciated. Lungs were clear, abdomen soft 
and nontender, and no organomegaly. Extremities showed no 
pedal edema, and peripheral muscles were felt. Assessment was 
essential hypertension under fair control with medication.

In an October 2004 rating decision, the RO increased the 
rating for hypertension from 0 to 10 percent, effective from 
July 22, 1999.  This was the date of the examination first 
showing impairment sufficient to warrant a compensable 
evaluation.

In statements the veteran and his representative maintain 
that a higher evaluation is warranted.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2004).

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the arteries and veins were 
revised, effective from January 12, 1998. 

Under 38 C.F.R. § 4.104, as in effect prior to January 12, 
1998, Diagnostic Code 7101 provided that for hypertensive 
vascular disease, a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more, with severe 
symptoms. A 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more, with moderately severe 
symptoms. A 20 percent evaluation is warranted when diastolic 
pressure is predominantly 110 or more, with definite 
symptoms. A 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more. When continuous 
medication is necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum 10 percent rating will be assigned. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

The revised rating criteria found at 38 C.F.R. § 4.104 
(2004), provide that for hypertensive vascular disease, a 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more. A 40 percent evaluation is 
warranted when diastolic pressure is predominantly 120 or 
more. A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more. A 10 percent 
evaluation is warranted when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more. The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).
The Board notes that when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied retroactively if 
such application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In any event, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (April 10, 2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997). The RO has considered the revised 
criteria, therefore, the Board may proceed with a decision in 
this case without prejudice to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

After reviewing the record, the Board concludes that a 10 
percent rating and no more is warranted effective from July 
22, 1999, but no earlier.

For the period prior to the revisions in January 1998, 
although the evidence shows one diastolic reading at 140/100 
in June 1995, and one at 152/120 in April 1997, the readings 
over this period were not predominantly 100 or more, as 
required for a 10 percent rating. Likewise, the evidence 
after January 1998 through July 1999, does not reflect 
predominant readings of 100 or more, systolic pressure of 160 
or more, or use of continuous medication for control, for a 
10 percent rating under either former or revised criteria.  
Prior to July 1999 he was not shown to be using continuous 
medication.

Beginning with July 1999 VA examination, diastolic readings 
have been predominantly shown at 100. Medication was 
initiated in 2003, and the veteran has indicated that his 
blood pressure was elevated for many years prior. Giving the 
veteran the benefit of the doubt, the Board finds his 
diastolic pressure was predominantly 100 or more from July 
1999, and that a 10 percent rating is warranted from that 
date.

A higher rating is unwarranted. There is no showing during 
the entire period of appeal, of diastolic pressure 
predominantly 110 or more with definite symptoms, or systolic 
pressure predominantly 200 or more, for a 20 percent rating.

IV.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1). The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are consistent with 
the schedular criteria. There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation. Therefore, the Board has determined that referral 
of the case for extra-schedular consideration is not 
warranted.


ORDER

The claim of entitlement a compensable rating prior to July 
22, 1999, and entitlement to a rating higher than 10 percent, 
prior to or after July 22, 1999, for hypertension, is denied.


REMAND

With respect to higher ratings for cervical spine and low 
back disabilities, the veteran reported in a July 1999 VA 
spine examination, that he had received private treatment 
since 1994, and that he was last seen by a private physician 
in June 1999 for his back. These records of private medical 
treatment are not in the file, and should be obtained.

A July 2004 x-ray examination of the lumbar spine appears to 
be incomplete since the examiner noted probable findings. 
This suggests a need for further evaluation for definitive 
diagnosis as to low back disc disease. 

The criteria for evaluating disabilities of the spine were 
revised effective from September 23, 2002, and September 26, 
2003. Although the veteran was most recently examined in July 
2004, the examination reports are not adequate for evaluation 
under the revised criteria. For example, the examiner failed 
to provide complete range of motion measurements in all 
planes as required for combined range of motion assessments 
under the revised criteria. Further, the existence of 
incapacitating episodes due to the back disabilities was not 
addressed. Moreover, as the C file was unavailable to the 
examiner in July 2004, it should be provided for review in 
conjunction with the examination.  It is important that all 
pertinent neurological findings also be set out.

As regards the veteran's skin disability, during the pendency 
of the appeal, the rating criteria for evaluating skin 
disabilities were revised, effective August 30, 2002. 

The veteran was diagnosed in June 1995 VA examination, with 
seborrheic dermatitis and acne keloidalis. In an April 1997 
outpatient treatment note, the examiner described the vertex 
region of the right scalp with patches of scarring alopecia 
and yellow crusts, and noted patches of scarring alopecia, 
follicular papules and postules in the nuchal region. The 
veteran was to undergo a biopsy of the affected area. The 
biopsy report is not in the record and should be obtained, 
along with any outstanding records of skin treatment since 
April 1997.

In recent June 2004 VA examination, the examiner noted there 
was no skin rash. However, the claims file was unavailable 
for review. Further, the examiner failed to reconcile this 
finding with the past diagnoses in 1995 and 1997. Given the 
recurrent nature of the disability, the veteran should be 
examined during a period of exacerbation, and all findings 
assessed consistent with both former and revised rating 
criteria.

Finally, the Board notes that any additional records 
pertaining to VA outpatient treatment of the veteran's spine 
and skin disabilities should be obtained. These are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should undertake appropriate 
development to obtain a copy of all 
private records pertaining to treatment 
or evaluation of the veteran's back 
disabilities from 1994 to the present; 
and to VA treatment for back and skin 
disabilities from April 1997 to the 
present, to include biopsy reports (if 
not already in the claims folder).  The 
veteran should be contacted to provide 
identifying information as to the time 
and location of any treatment and release 
forms as needed.

2.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded VA examinations by physician(s) 
with appropriate expertise to determine 
the current degree of severity of the 
service-connected C-spine, low back, and 
skin disabilities. The claims folder must 
be made available to and be reviewed by 
the examiner(s), who should note such 
review in the examination report. The 
examiner(s) should:

Describe all symptomatology due to 
the veteran's service-connected 
cervical and low back disabilities. 
Any indicated studies for findings 
consistent with both old and revised 
criteria, should be performed.  

Provide range of motion measurements 
for forward flexion, extension, 
lateral flexion, and rotation, and 
specifically identify any excursion 
of motion accompanied by objective 
evidence of pain and provide an 
assessment of the degree of severity 
of any pain.

Specify whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding. If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Perform tests of joint motion 
against varying resistance. The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described. To the extent possible 
the functional impairment due to 
incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional 
degrees of limitation of motion. If 
this is not feasible, the examiner 
should so state.  

Express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups for 
each segment of the spine, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups. If this is not feasible, 
the examiner should so state.  

Specify whether there is ankylosis 
of the cervical or lumbosacral 
spine; Identify the angle of 
ankylosis, whether favorable or 
unfavorable angle, and any resulting 
disability.

The examiner should also identify 
any evidence of neuropathy, to 
include reflex changes, 
characteristic pain, and muscle 
spasm; functional impairment of the 
extremities due to disc disease; 
also, the examiner should assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome , and in particular state 
the frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require treatment and bed rest 
prescribed by a physician.  

4. The RO should also arrange for 
dermatological examination by an 
appropriate physician. The veteran should 
be examined during an exacerbation of the 
disability if possible. The physician 
should clarify the veteran's skin 
diagnosis(es). The physician should also 
describe any disfigurement of the head, 
size of areas of skin involved, as well 
as other symptomatology consistent with 
the revised rating criteria for skin 
disabilities.

5.  The examiner should also provide an 
opinion concerning the impact (if any) of 
the  service-connected spine and skin 
disabilities on the veteran's ability to 
work. The rationale for all opinions 
expressed should also be provided.

6.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim, with 
consideration of both old and revised 
rating criteria. If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO. See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


